 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   In Re:                                            Case No.: 19-cv-1008-WQH-NLS
12   SULLIVAN INTERNATIONAL GROUP,                     ORDER
13   INC.,
                                        Debtor.
14
15
16   CHRISTOPHER R. BARCLAY, Chapter
17   7 Trustee,
                                      Appellant,
18
     v.
19
20   CERTAIN UNDERWRITERS
     AT LLOYD’S, LONDON,
21   subscribing to Professional
22   Liability Insurance Policy No.
     B1216PRW167000,
23
                                      Appellees.
24
25   HAYES, Judge:
26         The matter before the Court is the Motion for Withdrawal of Reference (ECF No.
27   1).
28

                                                   1
                                                                         3:19-cv-01774-WQH-KSC
 1                                            BACKGROUND
 2          On March 8, 2019, Plaintiff Christopher R. Barclay, Chapter 7 Trustee, (“Trustee”)
 3   initiated this proceeding in the United States Bankruptcy Court for the Southern District of
 4   California (“Bankruptcy Court”) by filing a complaint against Defendant Brit UW Limited
 5   (“Brit”)1 for (1) breach of contract and (2) turnover of estate property. (Ex. A to Def.’s
 6   Motion for Withdrawal of Reference, ECF No. 1 at 34, 42). Plaintiff Trustee alleges that
 7   Defendant Brit breached a professional liability insurance policy by refusing to provide
 8   coverage for a claim by Plaintiff Trustee’s against 3C Advisors & Associates, Inc. (“3C”)
 9   and refusing to pay Plaintiff Trustee the amount due on the 3C Judgment. Id. at 42.
10   Plaintiff Trustee alleges that he is entitled to the turnover of $2,386,535.00 under the
11   insurance policy because the sum “is property of the Debtor’s bankruptcy estate that is in
12   Defendant [Brit’s] possession” and “is matured, payable on demand, or payable on order.”
13   Id. at 43.
14          On April 22, 2019, Defendant Brit filed a Motion to Withdraw the Reference of the
15   Adversary Proceeding. (Bankr. Court ECF No. 12). On May 9, 2019, Plaintiff Trustee
16   filed an Opposition to Defendant Brit’s Motion to Withdraw the Reference. (Bankr. Court
17   ECF No. 17). On May 16, 2019, Defendant Brit filed a Reply in Support of the Motion to
18   Withdraw the Reference. (Bankr. Court ECF No. 19).
19          On May 29, 2019, the Clerk of the Bankruptcy Court referred and transmitted the
20   Motion for Withdrawal of Reference to this Court. (ECF No. 1-2). On June 3, 2019, this
21   Court issued a Minute Order directing any Responses in Opposition to be filed on or before
22   July 8, 2019 and any Replies to be filed on or before July 15, 2019. (ECF No. 2). On July
23   8, 2019, Plaintiff Trustee filed an updated Response in Opposition. (ECF No. 3). On July
24   15, 2019, Defendant Brit filed an updated Reply. (ECF No. 4).
25
26
27
     1
      Sued as Certain Underwriters at Lloyd’s, London, subscribing to Professional Liability Insurance Policy
28   No. B1216PRW167000.

                                                        2
                                                                                      3:19-cv-01774-WQH-KSC
 1                                               FACTS
 2           In December 2014, the Debtor Sullivan International Group, Inc. retained 3C as its
 3   financial advisor.2 Fewer than four months later, 3C informed the Debtor that it was
 4   unsuccessful in finding potential buyers for the Debtor’s business and other sources of
 5   capital financing. 3C advised the Debtor to file for protection under Chapter 11 of the
 6   Bankruptcy Code. On April 6, 2015, the Debtor commenced a bankruptcy case under
 7   Chapter 11. (Bankr. Ct. Proc. No. 1).
 8           On May 5, 2015, the Debtor filed an ex parte application with the Bankruptcy Court
 9   seeking authority to employ 3C as Debtor’s financial advisor in its bankruptcy case.
10   (Bankr. Ct. Proc. No. 82). On May 29, 2015, the Bankruptcy Judge issued an Order
11   approving of 3C’s employment by Debtor in its bankruptcy case. (Bankr. Ct. Proc. No.
12   158).
13           Fewer than three months later, Debtor’s business collapsed. On September 11, 2015,
14   the Bankruptcy Judge issued an Order converting the Debtor’s case from Chapter 11 to
15   Chapter 7. (Bankr. Ct. Proc. No. 472). On September 14, 2015, Christopher R. Barclay
16   was appointed as Chapter 7 Trustee of the Debtor. (Bankr. Ct. Proc. No. 481).
17           On February 16, 2017, Plaintiff Trustee initiated an adversary proceeding in
18   Bankruptcy Court against 3C alleging claims for professional negligence, breach of
19   fiduciary duty, and unjust enrichment. (Bankr. Ct. Proc. No. 846). At the time Plaintiff
20   Trustee filed the lawsuit, 3C was insured under a policy issued by Defendant Brit for the
21   period of July 27, 2016 to July 27, 2017. (Ex. B, ECF No 1 at 79; Barclay Decl. ¶ 6, ECF
22   No. 1-5 at 2). On February 21, 2017, 3C tendered defense of the lawsuit to Defendant Brit
23   after receipt of Trustee’s Summons and Complaint. On March 9, 2017, Defendant Brit
24
25
26
     2
       The following facts, which appear to be undisputed, are presented in Defendant Brit’s Motion for
27   Withdrawal of Reference (ECF No. 1) and Plaintiff Trustee’s Response in Opposition to Defendant’s
     Motion to Withdraw the Reference (ECF No. 3). No discovery has been conducted in this adversary
28   proceeding. (Barclay Decl. ¶ 6, ECF No. 1-5 at 2).

                                                     3
                                                                                 3:19-cv-01774-WQH-KSC
 1   acknowledged the claim. On April 11, 2017, Defendant Brit declined coverage for the
 2   lawsuit under the insurance policy.
 3         October 8, 2018, Plaintiff Trustee and 3C entered into a Settlement Agreement, in
 4   which 3C stipulated to entry of judgment in the amount of $2,386,535. On December 14,
 5   2018, the Bankruptcy Court issued an Order approving the Settlement Agreement and
 6   entering judgment in favor of Plaintiff Trustee and against 3C in the amount of
 7   $2,386,535.00. (Ex. B, ECF No. 1 at 73-74). On January 25, 2019, Defendant Brit
 8   requested that Defendant Brit honor the insurance policy and provide coverage for the
 9   judgment. On February 26, 2019, Defendant Brit declined insurance coverage for the
10   judgment.
11         On March 8, 2019, Plaintiff Trustee initiated this proceeding by filing a complaint
12   against Defendant Brit in Bankruptcy Court. (Ex. A to Def.’s Motion for Withdrawal of
13   Reference, ECF No. 1 at 34). On April 22, 2019, Defendant Brit filed a Motion to
14   Withdraw the Reference. (Bankr. Court ECF No. 12). On May 29, 2019, the Clerk of the
15   Bankruptcy Court referred and transmitted Defendant Brit’s Motion for Withdrawal of
16   Reference to this Court. (ECF No. 1-2).
17                                         CONTENTIONS
18         Defendant Brit contends that the breach of contract claim by Plaintiff Trustee is a
19   non-core claim arising under contract rights governed by New York state law. Defendant
20   Brit contends that the non-core claim does not depend on bankruptcy laws for its existence,
21   that the claim could proceed in another court, and that the claim is not inextricably
22   intertwined with the administration of the bankruptcy case.        Defendant Brit further
23   contends that the turnover claim by Plaintiff Trustee is a non-core claim because it is
24   predicated on the breach of contract claim. Defendant Brit contends that the Bankruptcy
25   Court lacks constitutional authority to enter a final judgment on either claim and will be
26   limited to making recommendations subject to de novo review by this Court. Defendant
27   Brit contends that the Bankruptcy Court cannot preside over the jury trial on the breach of
28

                                                  4
                                                                            3:19-cv-01774-WQH-KSC
 1   contract claim. Defendant Brit contends that efficiency concerns, prospective delay, and
 2   costs favor withdrawing the reference because the claims to be withdrawn are non-core.
 3          Plaintiff Trustee contends that Defendant Brit cannot establish cause for immediate
 4   permissive withdrawal of the reference of this adversary proceeding. Plaintiff Trustee
 5   “acknowledges that the breach of contract claim is ‘non-core’ and that [Plaintiff] Trustee
 6   must prevail on that claim before the court can order turnover under Bankruptcy Code §
 7   542(b).” (ECF No. 3 at 17). However, Plaintiff Trustee contends that the turnover claim
 8   is a core claim. Plaintiff Trustee contends that he would be entitled to an order directing
 9   Defendant Brit to pay the amount due in the event that liability is established on the breach
10   of contract claim. Plaintiff Trustee contends that the presence of a non-core claim and a
11   jury trial demand do not constitute cause for immediate withdrawal. Plaintiff contends that
12   the Bankruptcy Judge is better positioned to oversee all pre-trial matters in this case.
13   Plaintiff asserts that the efficiencies gained by the Bankruptcy Judge presiding over pre-
14   trial proceedings outweigh any potential delay or costs.
15                                     LEGAL STANDARD
16          District courts, rather than bankruptcy courts, have original jurisdiction over all
17   bankruptcy matters.     28 U.S.C. § 1334(b).      However, district courts may refer all
18   bankruptcy matters to a bankruptcy court. 28 U.S.C. § 157(a). 28 U.S.C. § 157(d) provides
19   that
20          The district court may withdraw, in whole or in part, any case or proceeding
            referred under this section, on its own motion or on timely motion of any
21
            party, for cause shown. The district court shall, on timely motion of a party,
22          so withdraw a proceeding if the court determines that resolution of the
            proceeding requires consideration of both title 11 and other laws of the United
23
            States regulating organizations or activities affecting interstate commerce.
24
     28 U.S.C. § 157(d). The burden of persuasion is on the party seeking withdrawal.
25
     Hawaiian Airlines, Inc. v. Mesa Air Group, Inc., 355 B.R. 214, 218 (D. Haw. 2006).
26
            28 U.S.C. § 157(d) “contains two distinct provisions: the first sentence allows
27
     permissive withdrawal . . . .” In re Temecula Valley Bancorp, Inc., 523 B.R. 210, 214
28

                                                   5
                                                                             3:19-cv-01774-WQH-KSC
 1   (C.D. Cal. 2014) (internal quotation marks omitted). In regards to permissive withdrawal,
 2   “The district court may withdraw, in whole or in part, any case or proceeding referred under
 3   this section, on its own motion or on timely motion of any party, for cause shown.” 28
 4   U.S.C. § 157(d). “In determining whether cause exists, a district court should consider the
 5   efficient use of judicial resources, delay and costs to the parties, uniformity of bankruptcy
 6   administration, the prevention of forum shopping, and other related factors.” Security
 7   Farms v. Int’l Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers, 124 F.3d 999,
 8   1008 (9th Cir. 1997) (citing In re Orion Pictures Corp., 4 F.3d 1095, 1101 (2d Cir.1993)).
 9         “[C]haracterization of the claims as core or non-core [under 28 U.S.C. § 157(b)] is
10   useful before considering the [Sec. Farms] factors.” Hawaiian Airlines, 355 B.R. at 223.
11   “Non-core proceedings” are those which “do not depend on bankruptcy law for their
12   existence and that could proceed in another court[.]” Sec. Farms, 124 F.3d at 1008.
13         A bankruptcy judge may hear a proceeding that is not a core proceeding but
           that is otherwise related to a case under title 11. In such proceeding, the
14
           bankruptcy judge shall submit proposed findings of fact and conclusions of
15         law to the district court, and any final order or judgment shall be entered by
           the district judge after considering the bankruptcy judge's proposed findings
16
           and conclusions and after reviewing de novo those matters to which any party
17         has timely and specifically objected.
18
     28 U.S.C. § 157(c)(1).
19
                                           DISCUSSION
20
           In this case, the primary claim is non-core and Plaintiff Trustee must prevail on the
21
     breach of contract claim before the court can order turnover under Bankruptcy Code §
22
     542(b).   Plaintiff Trustee concedes that only “after Defendant [Brit]’s liability is
23
     established,” can Plaintiff Trustee be “entitled [to] an order under § 542(b) directing
24
     Defendant [Brit] to pay the amounts due to [Plaintiff] Trustee.” (ECF No. 3 at 18). Plaintiff
25
     Trustee “acknowledges that Defendant [Brit] has demanded a jury trial, does not consent
26
     to [the Bankruptcy Judge] conducting the jury trial, and does not consent to the entry of
27
     final orders or judgment by [the Bankruptcy Judge].” Id. at 17. Plaintiff Trustee concedes
28

                                                   6
                                                                             3:19-cv-01774-WQH-KSC
 1   that “at least with respect to [Plaintiff] Trustee’s breach of contract claim, any jury trial
 2   would have to take place in this Court, and [the Bankruptcy Judge] would be limited to
 3   providing a proposed statement of undisputed material facts and proposed conclusions of
 4   law to this Court for de novo review with respect to any summary judgment motion that
 5   the parties may file.” Id.
 6         Although a bankruptcy court may hear certain non-core issues, findings of fact and
 7   conclusions of law on such issues are subject to de novo review by a district court absent
 8   consent of both parties. 28 U.S.C. § 157(c). Defendant Brit has not consented and any
 9   findings of the Bankruptcy Court as to the breach of contract claim will be subject to de
10   novo review. “Inasmuch as the [B]ankruptcy [C]ourt's determinations on non-core matters
11   are subject to [de novo] review by the district court, unnecessary costs could be avoided by
12   a single proceeding in the district court.” Sec. Farms, 124 F.3d at 1009; see Castlerock
13   Props., 781 F.2d at 162; In re Mann, 907 F.2d 923, 926 (9th Cir.1990). In this case, the
14   efficient use of judicial resources favors the withdrawal of reference. Both parties agree
15   the breach of contract claim is non-core and must be adjudicated before the turnover claim.
16   See Sec. Farms, 124 F.3d at 1008 (“In this case efficiency was enhanced by withdrawing
17   the reference because non-core issues predominate”). The Court concludes that permissive
18   withdrawal is appropriate because the primary claim at issue, which must be decided first,
19   is non-core and “unnecessary costs could be avoided by a single proceeding in the district
20   court.” Id., at 1009.
21                                        CONCLUSION
22         IT IS HEREBY ORDERED that the Motion for Withdrawal of Reference (ECF No.
23   1) is GRANTED.
24    Dated: October 30, 2019
25
26
27
28

                                                   7
                                                                              3:19-cv-01774-WQH-KSC
